Name: Commission Regulation (EEC) No 2899/87 of 29 September 1987 concerning the stopping of fishing for sole by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 9 . 87 Official Journal of the European Communities No L 277/5 COMMISSION REGULATION (EEC) No 2899/87 of 29 September 1987 concerning the stopping of fishing for sole by vessels flying the flag of the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 4034/86 of 22 December 1986, fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1987 and certain conditions under which they may be fished (2), as last * amended by Regulation (EEC) No 1880/87 (3), provides for sole quotas for 1987 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of sole in the waters of ICES divisions III a ; III b, c and d (EC zone) by vessels flying the flag of the Netherlands or registered in the Nether ­ lands have reached the quota allocated for 1987 ; whereas the Netherlands have prohibited fishing for this stock as from 29 August 1987 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of sole in the waters of ICES divisions III a ; III b, c and d (EC zone) by vessels flying the flag of the Nether ­ lands or registered in the Netherlands are deemed to have exhausted the quota allocated to the Netherlands for 1987. Fishing for sole in the waters of ICES divisions III a ; III b, c and d (EC zone) by vessels flying the flag of the Netherlands or registered in the Netherlands is prohi ­ bited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovemen ­ tioned vessels after the date of application of this Regula ­ tion . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 29 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29 . 7 . 1987, p . 1 . (2) OJ No L 376, 31 . 12. 1986, p . 39 . (J) OJ No L 179, 3 . 7. 1987, p . 4 .